The opinion was delivered,
Per Curiam.
We discover no error in the decree of the court below, unless it be in changing the rate of commissions from 2-| per cent., as allowed by the auditor to the accountant, to 7§. Upon the facts reported, the auditor dealt lightly with the accountant, but his opportunity of judging of the whole case as it appeared before him gives weight to his conclusion that it is not a case where forfeiture should be exacted as a penalty. But he does report that the accountant kept no fair or usual account with the estate, was wanting in care in the preservation and production of the paper's and vouchers belonging to the estate, and that he claimed payment for the same sums twice in the same account, viz., a note of $570, money sent to pay taxes, and then a receipt for $473.60, paid for taxes out of this money; next a note of $714 money lent, and then for taxes $483.23, and two due-hills, $30 and $75, paid out of the same money. Under these circumstances, the court erred, we think, in adding $600 to the commissions, and that amount is therefore added to the balance found against the accountant, making it $1274.86, which he is decreed to pay, together with the costs of these appeals.